DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (US PG Pub. No. 2019/0089423) in view of Chen (US PG Pub. No. 2020/0177262).
As per claim 20:
Davydov teaches a user equipment (UE) (see Figure 4, paragraph [0036], the electronic device could be either UE or eNB) comprising:
a receiver (see Figure 4, paragraph [0038], RF circuitry 406 for receiving baseband signals) that receives multiple Channel State Information (CSI)-Reference Signal (RS) resources (see paragraphs [0029], [0030], discloses a UE 120 may receive CSI-RS resources transmitted by eNB) in a CSI-RS resource set (see paragraphs [0030], [0031], discloses the CSI-RS signals are transmitted through plurality of ports. For example, 8 ports (i.e. labelled ports 15 to port 22) are for transmitting said CSI-RS resources and thus the group of ports could be construed as said resource set);
and a processor (see Figure 4, paragraph [0038], baseband processing circuitry 404 may include one or more single-core or multi-core processors for processing baseband signals) ….
Davydov does not clearly teach …that measures the received multiple CSI-RS resources and reports, based on the measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources.
Chen teaches …that measures the received multiple CSI-RS resources (see paragraph [0074], the terminal measures the N CSI-RS resources) and reports, based on the measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources (see paragraph [0074], the terminal selects Q CSI-RS resources with best quality and feeds back identifiers and quality indexes of the Q CSI-RS resources to the base station).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of the best CSI-RS resource(s) in terms of signal quality (as disclosed in Chen) into Davydov as a way of enabling the base station to determine the transmission beam for data or control channel transmission (please see paragraph [0074] of Chen). Therefore, implementing such reporting method helps to achieve a best receiving effect (please see paragraph [0005] of Chen).
As per claim 21:
Davydov in view of Noh teaches the UE according to claim 20.
Davydov does not teach wherein the index of at least one CSI-RS resource includes one index associated with a best result.
Chen teaches wherein the index of at least one CSI-RS resource includes one index associated with a best result (see paragraph [0074], the terminal measures the N CSI-RS 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of the best CSI-RS resource(s) in terms of signal quality (as disclosed in Chen) into Davydov as a way of enabling the base station to determine the transmission beam for data or control channel transmission (please see paragraph [0074] of Chen). Therefore, implementing such reporting method helps to achieve a best receiving effect (please see paragraph [0005] of Chen).
As per claim 22:
Davydov in view of Chen teaches the UE according to claim 20, wherein different beams are associated with each of the multiple CSI-RS resources (Davydov, see Figure 1, paragraph [0029], the base station transmits the multiple CSI-RS resources beamformed to have different elevations. Therefore, the CSI-RS resources are associated with different beams. Figure 1 explicitly shows CSI-RS1, CSI-RS2, CSI-RS3 and CSI-RS3 each transmitted on different beams by the base station 100).
As per claim 23:
Davydov teaches a radio communication method for a user equipment (UE) (see paragraph [0033], discloses a method implemented by the UE. Specifically, the ability of the UE to report unique NZP CSI-RS Resource Indication (CRI) or (“Beam Index”)) comprising:
receiving multiple Channel State Information (CSI)-Reference Signal (RS) resources (see paragraphs [0029], [0030], discloses a UE 120 may receive CSI-RS resources transmitted by eNB) in a CSI-RS resource set (see paragraphs [0030], [0031], discloses the CSI-RS signals are transmitted through plurality of ports. For example, 8 ports (i.e. labelled ports 
Davydov does not clearly teach and measuring the received multiple CSI-RS resources and reporting, based on the measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources.
Chen teaches and measuring the received multiple CSI-RS resources (see paragraph [0074], the terminal measures the N CSI-RS resources) and reporting, based on the measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources (see paragraph [0074], the terminal selects Q CSI-RS resources with best quality and feeds back identifiers and quality indexes of the Q CSI-RS resources to the base station). 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of the best CSI-RS resource(s) in terms of signal quality (as disclosed in Chen) into Davydov as a way of enabling the base station to determine the transmission beam for data or control channel transmission (please see paragraph [0074] of Chen). Therefore, implementing such reporting method helps to achieve a best receiving effect (please see paragraph [0005] of Chen).
As per claim 24:
Davydov teaches a base station (see Figure 3, eNB) comprising:
a transmitter (see Figure 3, paragraph [0035], wireless transmission block 301 for communicating wirelessly with UEs) that transmits Channel State Information (CSI)-Reference Signals (RSs) (see paragraphs [0029], [0030], discloses a UE 120 may receive CSI-RS resources transmitted by eNB) in a CSI-RS resource set including measured multiple CSI-RS resources (see paragraphs [0030], [0031], discloses the CSI-RS signals are transmitted through plurality of ports. For example, 8 ports (i.e. labelled ports 15 to port 22) are for transmitting said CSI-RS resources and thus the group of ports could be construed as said resource set);
and a receiver (see Figure 3, paragraph [0035], wireless transmission block 301 for communicating wirelessly with UEs) ….
Davydov does not teach …that receives an index of at least one CSI-RS resource selected from the multiple CSI-RS resources, the index being reported based on the measurement results.
Chen teaches …that receives an index of at least one CSI-RS resource selected from the multiple CSI-RS resources (see paragraph [0074], the terminal selects Q CSI-RS resources with best quality and feeds back identifiers and quality indexes of the Q CSI-RS resources to the base station), the index being reported based on the measurement results (see paragraph [0074], the feedback identifiers and quality indexes of the Q CSI-RS resources are obtained by first measuring quality of N CSI-RS resources).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of the best CSI-RS resource(s) in terms of signal quality (as disclosed in Chen) into Davydov as a way of enabling the base station to determine the transmission beam for data or control channel transmission (please see paragraph [0074] of Chen). Therefore, implementing such reporting method helps to achieve a best receiving effect (please see paragraph [0005] of Chen).



Davydov teaches a system comprising a user equipment (UE) and a base station (see Figure 1, eNB 100 and UE 120), wherein the UE (see Figure 4, paragraph [0036], the electronic device could be implemented as UE 120 as shown in figure 1) comprises:
a first receiver (see Figure 4, paragraph [0038], RF circuitry 406 for receiving baseband signals) that receives multiple Channel State Information (CSI)-Reference Signal (RS) resources (see paragraphs [0029], [0030], discloses a UE 120 may receive CSI-RS resources transmitted by eNB) in a CSI-RS resource set (see paragraphs [0030], [0031], discloses the CSI-RS signals are transmitted through plurality of ports. For example, 8 ports (i.e. labelled ports 15 to port 22) are for transmitting said CSI-RS resources and thus the group of ports could be construed as said resource set);
and a processor (see Figure 4, paragraph [0038], baseband processing circuitry 404 may include one or more single-core or multi-core processors for processing baseband signals) …,
and the base station (see Figure 3, eNB) comprises:
a transmitter (see Figure 3, paragraph [0035], wireless transmission block 301 for communicating wirelessly with UEs) that transmits CSI-RSs (see paragraphs [0029], [0030], discloses a UE 120 may receive CSI-RS resources transmitted by eNB) in the CSI-RS resource set (see paragraphs [0030], [0031], discloses the CSI-RS signals are transmitted through plurality of ports. For example, 8 ports (i.e. labelled ports 15 to port 22) are for transmitting said CSI-RS resources and thus the group of ports could be construed as said resource set);
and a second receiver (see Figure 3, paragraph [0035], wireless transmission block 301 for communicating wirelessly with UEs) ….
 that measures the received multiple CSI-RS resources and reports, based on the measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources
and …that receives the index of at least one CSI-RS resource.
Chen teaches … that measures the received multiple CSI-RS resources (see paragraph [0074], the terminal measures the N CSI-RS resources) and reports, based on the measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources (see paragraph [0074], the terminal selects Q CSI-RS resources with best quality and feeds back identifiers and quality indexes of the Q CSI-RS resources to the base station)
and …that receives the index of at least one CSI-RS resource (see paragraph [0074], the terminal selects Q CSI-RS resources with best quality and feeds back identifiers and quality indexes of the Q CSI-RS resources to the base station).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of the best CSI-RS resource(s) in terms of signal quality (as disclosed in Chen) into Davydov as a way of enabling the base station to determine the transmission beam for data or control channel transmission (please see paragraph [0074] of Chen). Therefore, implementing such reporting method helps to achieve a best receiving effect (please see paragraph [0005] of Chen).
As per claim 26:
Davydov in view of Chen teaches the UE according to claim 21, wherein different beams are associated with each of the multiple CSI-RS resources (Davydov, see Figure 1, paragraph [0029], the base station transmits the multiple CSI-RS resources beamformed to have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474